 LABORERS,LOCAL 89129Laborers'InternationalUnion of North America,Local No. 89, AFL-CIO (San DiegoZoologicalSociety)andAutomotiveand Allied IndustriesEmployees of San DiegoCounty, Local No. 481,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and HelpersofAmerica.Case 21-CD-313in value and purchased goods and supplies directlyfrom suppliers located outside the State of Californiaexceeding $50,000 in value. Accordingly, we find thattheEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction in this proceeding.July 11, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Automotive and Allied Indus-triesEmployees of San Diego County, Local No.481, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,hereinafter called Teamsters, alleging a violation ofSection 8(b)(4)(D) by Laborers' International UnionofNorth America, Local No. 89, AFL-CIO, here-inafter called Laborers.Pursuant to notice, a hearing was held on April 10,11, and 12, 1972, at San Diego, California, beforeHearing Officer Scott Forman. All parties' appear-ing at the hearing were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Thereafter, Laborers, Operating Engineers, the Em-ployer, and Teamsters filed briefs in support of theirrespective positions.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its authority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the basis of the briefs and the entire recordin this case, the Board makes the following findings:1.THE BUSINESSOF THE EMPLOYERThe Employer is a California nonprofit educationalcorporation which operates the San Diego Zoo inBalboa Park, and also the Wild Animal Park in SanPasqual,both located in San Diego, California.During the 12-month period ending March 31, 1972,the Employer had gross receipts exceeding $500,000iAt the heanng,San Diego Zoological Society, hereinafter called theEmployer,InternationalUnion ofOperatingEngineers,Local 12,AFL-CIO,hereinafter called Operating Engineers,and the City of SanDiego, hereinafter calledCity, intervened.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Teamsters,Laborers, and Operating Engineers are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeOn February 13, 1969, the City of San Diego andthe Employer entered into an agreement whereby theCity granted the use and occupancy of a certainportion of land in the San Pasqual Valley to theEmployer for the purpose of the establishment,maintenance, and operation of a wild game preserve,hereinafter called the Wild Animal Park.Pursuant to this agreement, certain constructioncontracts were let by the City, and other constructioncontractswere let by the Employer, for variousconstruction projects in the Wild Animal Park. Theseprojects require landscape gardening work, includingthe planting of trees, shrubs, flowers, and lawns.None of the construction contracts let by the City orthe Employer included the performance of landscapegardening work.TheWild Animal Park project began May 18,1969, and landscaping for the project commenced inthe early spring of 1970. All landscaping work wasperformed by the Employer's own employees, repre-sented by Teamsters.On March 7, 1972, Joseph Alcoser, assistantbusiness representative of Laborers, sought access tothe construction site at the Wild Animal Park. Hewas confronted by Robert L. Riley, resident rangerof the Wild Animal Park, who was under instructionsto refuse access to all persons unless they were thereto see a specific individual. Alcoser stated that he didnot desire to see anyone in particular, but justwanted to walk through the constructionsite.2Rileytherefore denied access to Alcoser and suggested thatAlcoser telephoneHaroldR.Barr,directorofconstruction and maintenance for the Employer,who could authorize Alcoser's admission to the WildAnimal Park.2The masterlabor agreement in the San DiegoCounty area providesthat employers who are signatories thereto shall afford union representa-tives free access to thejobsite for the purposeof conducting union business.The Employer is not a partyto this agreement.198NLRB No. 27 130DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter attempting to contact Barr by telephone andfailing to do so, Alcoser, on the evening of March 7,1972, went to the regularly scheduled meeting of theBuildingTradesCouncil and requested picketsanction based on the Employer's refusal of access toAlcoser and Alcoser's belief that some work at theWild Animal Park belonged to laborers, but wasbeing performed by other workers. The BuildingTrades Council granted such sanction.On March 8, 1972, about 7:20 a.m., Laborersestablished picket lines at three entrance gates to the_Wild Animal Park. At each gate, two pickets carriedsigns whichread, "AFL-CIO Picket Sanctioned byBuilding Trades Council." Some construction work-ersrefused to cross the picket line and somedeliveries of construction materials were not made.Upon being notified that pickets were at the gates,Barr contacted Laborers, and it was agreed that inreturn for a cessation of the picketing, the Employerwould cease performing the disputed work. Pursuantto this agreement, the picket line was removed. Thereisdisagreement,unnecessary to resolve, as towhether or not it was also agreed that a meeting wasto take place at the Wild Animal Park at I 1 a.m. thatday between Barr and Laborers. However, Barr didmeet representativesof Laborersin the afternoon ofMarch 8, 1972, at which time he told them that anyfurther dealings relating to the problem would haveto be handled through the Employer's labor repre-sentative.On March 9, 1972, a meeting was held at whichtime representativesof Laborers, Teamsters, and theEmployer were present. The parties agreed that theaforementioned agreement between Barr and Labor-erswould continue until at least March 13, 1972.In the meantime, Edward J. Riccio, the City'sproject officer for the Wild Animal Park, requestedBarr to find a quick resolution of the dispute toinsure thattheWild Animal Park would open to thepublic on schedule. Thereafter, the Employer ar-ranged for Louetto Construction Company (Louetto)toperform the disputed work with members ofLaborers. The agreement between the Employer andLouetto was terminable at will, and provided that theEmployer would reimburse Louetto for the cost ofemploying laborers for the disputed work.Immediately following the granting of a temporaryinjunction against further picketing by Laborers onMarch 30, 1972, the Employer terminated theagreementwithLouettoand again assigned thedisputed work to its Teamsters employees.B.TheWork in DisputeThe hearing shows that the work in disputeinvolves the landscaping, including the planting oftrees, shrubs, flowers, and lawns, only in those areasof the Wild Animal Park presently under construc-tion. Some of this work involves the use of equipmentsuch as motor operated diggers,skip loaders, andvarious trucks.The parties,at the hearing,stipulatedthat the subsequent landscape maintenance work isunder the exclusive jurisdiction of the Teamsters, andis not in dispute.C.Contentionsof thePartiesLaborerscontends that its master labor agreementwith a contractors association requires that alllandscaping work performed at new constructionareas be assigned to laborers.In support of thiscontention,Laborers points to the classifications inthemaster labor agreement for SanDiego County,which include landscape gardener and nurseryman,and the laying of all nonmetalic pipe, such classifica-tion claimed to cover the insertion of sprinklingsystems within the landscaping. Laborers argues thatthe construction work being performed at the WildAnimal Park falls under the classification "NewConstructionWork" and therebyis governed by themaster labor agreement.Operating Engineers likewise contends that muchof the planting work should be assigned to laborersunder its master labor agreement;but it argues thatthe landscaping work involving the use ofmachineryshould be assigned to operating engineers under themaster labor agreement with the SanDiego Countygeneral contractors.In addition,Laborers and Operating Engineersargue that assignment of the disputed work toteamsters would violate California state law, on theground that the wage rates paid to Teamstersemployees do not meet the established minimumprevailingwage rates for the tasks performed.Whether the wage rates received by the teamstersviolate state law, however, is a question which shouldbe pursued in the state judicial system.Assuming,arguendo,that such wage rates violate state law,assignment of the disputed work to Teamstersemployees would have no effect upon statelaw. Theremedy,we believe,would be to compel theEmployer to comply withstate law,rather than forus to assign the disputed work to other employees.Both Laborers and Operating Engineers furthercontend that all the parties have agreed to a methodof settlementwhich precludes the Board fromasserting jurisdiction under Section 10(k) of the Act.The Employerand Teamsters contend that thedisputed work should be performed by teamsters forthe following reasons: (1) The past practice of theEmployer has been to assign such work to teamsters,(2) teamsters have the requisite skills to perform the LABORERS,LOCAL 89131work properly, (3) the Employer and Teamsters areparties to a collective-bargaining agreement, whereasneither Laborers nor Operating Engineers is a partyto any agreement with the Employer, and (4) theEmployer prefers to assign the work to teamsters.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for voluntarysettlementof the dispute.A question has been presented as to whether theCity or Louetto should be regarded as the employerfor the purpose of assigning the disputed work. Therecord discloses that none of the contracts let by theCityor the Employer permanently assign thedisputed work.It is truethat for 3 weeks duringMarch 1972 Louetto hired laborers to perform a partof the disputed work. However, this was based on atemporaryagreementbetween the Employer andLouetto to insure the work at the Wild Animal Parkwould continue until the instant dispute could beresolved. As noted underBackground and Facts of theDispute,once the temporary injunction had issued,the agreement between Louetto and the Employerwas terminated and the Employer resumed completecontrol and responsibility for the performance of thedisputed work. Accordingly, we are satisfied that theZoological Society is the Employer for work assign-ment purposes.The uncontradicted evidence discloses that onMarch 8, 1972, Laborers established pickets at thegates to the Wild Animal Park. While Laborerscontends that the picketlines wereestablished onlybecause oneof its business representatives had beenrefused accessto the Wild Animal Park, the recordreveals that a major object of the picketing was tohave the disputed work assigned to laborers.Alcoser himself testified thatwhen he soughtsanction for the pickets he told the chairman of theBuilding Trades Council that the reason he wantedaccess to the Wild Animal Park was because hebelieved there was work being done that belonged tolaborers.He further stated that the problem of whowas doing the landscaping was an element in thedecision to picket.The record further discloses that on March 8, 1972,Laborers, after gainingaccess,insisted that Barrdiscuss theassignmentof the disputed work. In fact,Dean Armstrong, secretary-treasurer of Laborers,admitted at the hearing that he told Barr that if Barrrefused to discuss the work dispute Armstrong wouldput back the pickets.Laborers and Operating Engineers argue that theparties have agreed upon a method for voluntarysettlement of the dispute. This argument rests on anagreement entered into on March 9, 1972, by theEmployer, Teamsters, and Laborers to submit thedispute to California State Conciliator Tom Vitiach.Laborers contends that the dispute was to besubmitted to Vitiach for binding arbitration. TheEmployer and Teamsters contend that the agreementwas only to allow Vitiach, in his role as conciliator, totry to bring the parties together.We note in anyevent that Operating Engineers was not a party tothisdisputed agreement. Further, Teamsters hasconsistently maintained that the work in dispute wassolelywithin its jurisdiction.Under these circum-stances, we believe there is no agreed-upon methodfor voluntary settlement of the dispute. Furthermore,on the record as a whole, we are satisfied that there isreasonable cause to believe a violation of Section8(b)(4)(D) has occurred and that the dispute isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to the various relevant factors.1.Certification and collective-bargainingagreementsThere is no Board certification which covers thework in dispute. However,since1959, the Employerhas had a series of collective-bargaining agreementswith Teamsters covering a unit which includes theclassification "gardener."On the other hand, theEmployer has no employees represented by eitherLaborers or Operating Engineers.2.Employerand area practiceThe Employer's consistent practice, with twonegligible exceptions, has been to assign the disputedwork to its employees represented by the Teamsters.With respect to area practice, the record disclosesthat contractors who are parties to master laboragreements with Laborers or Operating Engineers,and whose contracts call for landscaping, assign thedisputed work to laborers or operating engineers,respectively.3.Relative skills, economy, and efficiency ofoperationsThe record shows that the employees presentlyemployed by the Employer possess sufficient skills toperform satisfactorily the work in dispute and theEmployer is fully satisfied with the productivity and 132DECISIONSOF NATIONALLABOR RELATIONS BOARDefficiency of its employees and desires to continueassigning such work to them. The record also showsthat laborers, during the 3 weeks in March 1972when they performed the disputed work underLouetto, also performed satisfactorily. However, iflaborers continued to be assigned the disputed workafter the Employer terminated Louetto's contract,the productivity and efficiency of the Employer'soperations would be impaired, since the Teamstersemployees can satisfactorily perform all the disputedwork, including the operation of machinery, whilelaborers can perform only that work not requiringthe use of machinery.ConclusionUpon the entire record in this proceeding and afterfullconsideration of all the relevant factors, inparticular the contractual relationship between theEmployer and Teamsters, the Employer's pastpractice, and the economy and efficiency of opera-tions,we conclude that employees of the Employerwho are represented by Teamsters are entitled to thework in question,and we shall determine the disputein their favor. We do not, however, award the workto Teamsters or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of the San Diego Zoological Societycurrently represented by Automotive and AlliedIndustries Employees of San Diego County, LocalNo. 481,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,are entitled to perform the work of landscaping,including the planting of trees,shrubs,flowers, andlawns,in all areas under construction of the WildAnimal Park,located in the San Pasqual Valley, SanDiego,California.2.Laborers'International Union of North Amer-ica,LocalNo. 89,AFL-CIO,isnot entitled bymeans proscribed by Section 8(b)(4)(D)of the Act toforce or require the San Diego Zoological Society toassign the above work to employees represented bysaid Union.3.Within 10 days from the date of this Decisionand Determination of Dispute,Laborers'Interna-tionalUnion of North America,LocalNo. 89,AFL-CIO,shall notify the Regional Director forRegion 21,inwriting,whether or not it will refrainfrom forcing or requiring the San Diego ZoologicalSociety,by means proscribed by Section 8(b)(4)(D)of the Act, to assign the work in dispute to employeesrepresented by it rather than to employees represent-ed by Automotive and Allied Industries Employeesof San Diego County,Local No.481, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America.